Citation Nr: 0800831	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a neurological 
disorder of the right leg.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a chronic skin 
disorder.

5.  Entitlement to service connection for menstrual 
abnormalities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1990 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 2004 and April 2005.  

In the April 2005 rating decision, the RO also denied service 
connection for a disability claimed as "anemia/fatigue."  
The veteran did not appeal this denial, thus, it is not part 
of the current appeal.  In September 2007, the veteran's 
representative stated that complaints of fatigue represented 
a claim for service connection for chronic fatigue syndrome.  
While a claim for service connection chronic fatigue syndrome 
is raised, it is a separate claim from both the 
"anemia/fatigue" claim denied in April 2005 (as the fatigue 
at that time was claimed as a symptom of anemia) and the 
sleep disorder claim currently on appeal.  Moreover, such a 
claim has not been formally addressed as a separate issue.  

Therefore, the claim for service connection for chronic 
fatigue syndrome is REFERRED to the RO for initial 
development and consideration, including verification of 
Persian Gulf service and other protocol for the development 
of claims under 38 C.F.R. § 3.317 (2007).  

The issues of service connection for a skin disorder and 
menstrual abnormalities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bipolar disorder had its onset while the veteran was on 
active duty.  

2.  A neurological disorder of the right leg, thought to be 
most compatible with meralgia paresthetica or lateral femoral 
cutaneous nerve entrapment, was first manifested more than 
one year after service, and is not related to a service-
connected psychiatric disorder, nor is it an undiagnosed 
illness.  

3.  The veteran does not have a sleep disorder, separate from 
sleep problems associated with service-connected psychiatric 
conditions.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A neurological disorder of the right leg, thought to be 
most compatible with meralgia paresthetica or lateral femoral 
cutaneous nerve entrapment, was not incurred in or aggravated 
by active service, nor was it proximately due to or 
aggravated by service-connected psychiatric conditions, nor 
is it an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2007).

3.  A chronic sleep disorder was not incurred in or 
aggravated by active military service, including as an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in June 2004, 
prior to the initial adjudication of the pertinent claims, 
the RO advised the claimant of the information necessary to 
substantiate the claim for service connection for a sleep 
disorder.  She was also informed of hers and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was also told to provide any relevant evidence 
or information in her possession.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She was also 
provided with information specific to claims based on Persian 
Gulf service.  Similar information as provided in November 
2004 as to the claims pertaining to neurological disorder of 
the right leg and bipolar disorder; that letter also informed 
the veteran of the information required to substantiate a 
claim for secondary service connection.  Although she was not 
provided with information regarding ratings and effective 
dates, the lack of notice as to those elements would not harm 
the appellant in substantiating her service connection claim; 
therefore, the failure to provide notice of these two 
elements prior to the initial adjudication is harmless error.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that there was no prejudicial 
error in the notice error in this case, and notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the duty to assist, the available service 
medical records have been obtained, as have post-service VA 
medical records.  Although the service medical records are 
missing records for the first two years of service, these 
records are not essential to a decision on the issues 
addressed on the merits.  Specifically, the claim for bipolar 
disorder is granted and the claim for a sleep disorder is 
denied on the basis of no current separate disability.  VA 
examinations were provided.  The veteran has not identified 
the existence of any potentially relevant evidence which is 
not of record.  Thus, the Board also concludes that VA's duty 
to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

The veteran also contends that service connection is 
warranted for the condition, as a Gulf War illness.  Service 
connection may be granted to a Persian Gulf veteran for 
objective indications of chronic disability resulting from an 
illness or combination of illnesses, provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, unless there is affirmative evidence that the 
undiagnosed illness was not incurred during Persian Gulf 
service, or resulted from the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include signs or symptoms involving sleep 
disturbances and/or neurologic signs and symptoms.  38 C.F.R. 
§ 3.317(b)(8).  However, chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).    

The Director of the National Personnel Records Center 
indicated in an October 1994 letter that all of the veteran's 
service medical and dental records had been forwarded.  A 
review of available service medical records in this case 
reveals, however, that they are incomplete, with none dated 
prior to October 1992.  Where a veteran's service medical 
records are unavailable, the Board has a heightened duty to 
assist and obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  However, the 
legal standard for proving a claim for service connection is 
not lowered, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).    

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  A layman, such as the veteran, is competent to 
give evidence about what she experienced; for example, she is 
competent to report that she had certain injuries during 
service or that she experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  A layman, however, 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

Bipolar Disorder

Service medical records show that in October 1993, the 
veteran was evaluated for a number of symptoms, including 
mood swings, described as manic, then depressed.  In November 
1993, episodes of paranoia, mood swings, and hallucinations 
were noted, and she was referred for a psychiatric consult.  
This consult noted that she had an angry, depressed mood, and 
a frustrated, anxious affect.  She had mild paranoia, but no 
psychosis or hallucinations.  It was concluded that the mood 
lability, irritability, change in sleep, change in appetite, 
and mild paranoia were the result of the significant changes 
in Synthroid dose over the past two months, which should 
resolve with a consistent dose of Synthroid, although this 
must be observed.  

The veteran was accordingly transferred to a Naval Hospital, 
and an evaluation by an endocrinologist in January 1994 
resulted in the impression that extensive past work-up had 
failed to connect her symptoms to her thyroid or blood 
levels, and that it was not even clear she needed to be on 
Synthroid, but this needed to be established, and further 
psychiatric evaluation was necessary to determine her fitness 
for duty.  A euthyroid state needed to be established, 
although the doctor thought she was euthyroid.  On a 
psychiatric consult in February 1994, it was noted that she 
needed to have psychological testing, and other further 
evaluation, after her thyroid as stabilized.  However, there 
is no evidence of the results of any further evaluation.  The 
separation examination did not disclose any psychiatric 
abnormalities.

After service, VA records show that the veteran was seen in 
November 1996, complaining of anxiety or panic attack.  In 
March 1997, she complained that she would spend the weekend 
in bed, followed by staying up through the night and spending 
sprees she could not afford.  She also had some paranoia.  
She said she had experienced mood swings in service.  The 
assessment was rule out mood disorder with anxiety.  An 
anxiety disorder was noted in April and May 1997, and again 
in January 1999.  However, a psychiatric evaluation in 
February 1999 resulted in a diagnosis of bipolar disorder 
with psychotic features, and bipolar disorder has been the 
veteran's primary psychiatric disorder since that time.  Her 
symptoms have included excessive spending, irritability, mood 
swings, and paranoid features.  From May to June 2005, and 
then again in June 2005 beginning a few days later, the 
veteran was hospitalized for bipolar disorder with psychotic 
features.  

In April 2005, a VA psychiatric examination was conducted, 
with the claims file for review.  It was noted that bipolar 
disorder was demonstrated, with symptoms including 
irritability and problems with compulsive spending.  She also 
had a separate anxiety disorder.  Although the examiner noted 
the two were causally unrelated to each other, they were both 
most likely a result of her time in service.  

Although this examination rested its conclusion in part on a 
diagnosis of bipolar disorder in service, which is not shown 
by the record, during service, the veteran was evaluated for 
symptoms including mood swings, and paranoia, irritability, 
symptoms which have been associated with her currently 
diagnosed bipolar disorder.  At that time, it was thought 
that the symptoms may be due to adjustments in medication for 
a thyroid condition, but this was never confirmed, nor is 
there any record of planned follow-up.  Since service, her 
thyroid condition has continued to puzzle examiners and 
treatment providers, ranging from hypothyroid to euthyroid to 
hyperthyroid, while she has clearly had bipolar disorder 
diagnosed since February 1999, with symptoms also noted in 
March 1997.  The examiner in April 2005 concluded that 
bipolar disorder resulted from service.  In view of the 
absence of any confirmation in service that symptoms such as 
mood swings, and paranoia, irritability were in fact due to 
the thyroid medication adjustments, the Board agrees with 
this assessment.  Therefore, service connection for bipolar 
disorder is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  

Neurological Condition Of Right Leg

The veteran contends that she suffers from a painful 
neurological condition of the right leg which began in 
service.  She states that she was treated on multiple 
occasions for complaints during basic training.  

Available service medical records do not show any mention of 
neurological problems in the right lower extremity.  

Several years after service, a VA treatment record in 
November 1999 notes that the veteran complained of nocturnal 
thigh pain.  In February 2000, she complained of thigh cramps 
when awakening for the past four months.  On examination, 
there were no lower extremity abnormalities.  

In September 2003, the veteran had numbness in the anterior 
right thigh.  On a neurological consult in October 2003, she 
complained of numbness/tingling/pinpricks of the right thigh 
for the past 4-6 months.  The impression was meralgia 
paresthetica.  Nerve conduction studies in March 2004 were 
normal, but only included the right peroneal nerve in the 
lower extremity.  A neurology consult in May 2004 continued 
to note an impression of meralgia paresthetica.  On a VA 
examination in June 2004, a tingling sensation over the 
anterior and lateral aspect of right thigh was noted.  In 
July 2004, the veteran reported spasms of the right thigh.  
On examination, no specific sensory changes were noted.  The 
impression was painful spasms of the right thigh at night.  A 
neurology consult in October 2004 noted that the veteran's 
symptoms appeared to have features of mononeuritis multiplex 
of the right ulnar and right lateral femoral cutaneous 
nerves.  Although a December 2004 nerve conduction study was 
normal, the femoral cutaneous nerve was not tested due to 
"technical difficulty."  

On a VA examination in December 2004, the examiner noted that 
the neurological examination was difficult due to patient 
resistance, and other findings were inconsistent.  There was 
in general no abnormality in pattern of movement.  The 
examiner concluded that there was no neurological disorder 
present.  The examiner also concluded that the symptoms as 
described by the veteran, including an asymmetric disorder 
which occurred in bursts, with complete resolution, were not 
due to any of the medications that she was aware of which 
might have been given for anxiety, or any of the other 
medications she had been prescribed.  

VA outpatient treatment records show that in July 2005, the 
veteran complained of numbness/tingling/pin pricks and pain 
in the anterior thighs of 3 years' duration.  On examination, 
there was decreased sensation to pin prick in the anterior 
aspect of the right leg.  She was referred for a neurology 
consult for her paresthesias leg pain.  On that consult, in 
August 2005, she complained of painful tingling in the right 
lateral thigh for 2 years which was of sudden onset, and 
which had recently become worse.  She had some tenderness in 
the right inguinal ligament region, and sensory decrease in 
right lateral thigh.  The impression was that the symptoms 
were most compatible with meralgia paresthetica or lateral 
femoral cutaneous nerve entrapment.  

Thus, although the medical evidence indicates that the 
veteran has a current right thigh disorder, there is no 
competent evidence attributing the condition to service, or 
to any medication taken for a service-connected disability.  
All of the medical evidence of treatment for the condition 
shows that the veteran herself attributed the onset to 
approximately 2003.  She also had thigh cramps for a period 
of several months during 1999 and 2000, but as this was 
several years after service, and of recent onset, there is no 
need to determine whether this was in any way connected with 
the veteran's current symptoms, or whether it represented a 
separate disorder, since the current disorder is not related 
to service.  While competent to state that she has suffered 
from right leg pain since service, the weight and credibility 
to be assigned to this contention must be evaluated in light 
of the evidence as a whole.  Probative to this issue is the 
fact that the service medical records do not show any mention 
of such complaints, and that when treated several years after 
service, she did not attribute the onset to service.  The 
most probative evidence consists of the medical records, 
including the veteran's recorded history, which first 
suggests the presence of a neurological condition of the 
right leg several years after service, outweighs the 
veteran's contentions that she suffered from the symptoms 
during service.

She also contends that the condition is an undiagnosed 
illness.  In this regard, examinations have concluded that 
there was no neurological condition present, or that a 
diagnosed condition is present.  The most recent evaluation 
indicated that the veteran has meralgia paresthetica or 
lateral femoral cutaneous nerve entrapment of the right 
thigh, but, as noted above, illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  

The veteran also contends that the neurological disorder of 
the right leg is secondary to medication prescribed for her 
service-connected disability.  However, the only medical 
evidence addressing the question of whether the condition is 
due to medication for service-connected disabilities 
concluded that it was not.  While the Board finds the 
conclusion in that opinion that she did not have a current 
disability to be outweighed by other medical evidence, the 
opinion as to secondary service connection was independent of 
that conclusion.  The veteran herself, as a layperson, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Thus, in sum, the preponderance of the evidence establishes 
that the veteran has a neurological disorder of the right leg 
which was first manifested years after service, and is not 
part of a chronic undiagnosed illness, and is not related to 
medication used to treat service-connected psychiatric 
conditions.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Sleep Disorder

The veteran contends that she has a sleep disorder which is 
due to medication used to treat service-connected psychiatric 
conditions, and/or an undiagnosed illness.

Service medical records show that on one (undated) occasion, 
the veteran complained of difficulty sleeping.  In November 
1993, many symptoms, including her change in sleep, were 
thought to be due to a change in her Synthroid medication 
dose (as noted above, this was never confirmed).  In June 
1994, it was noted that she felt tired and run down, but no 
specific complains regarding her sleep were noted.  

After service, in March 1997, mental health treatment records 
show that she complained of delayed onset of sleep, and that 
she slept 6 to 7 hours per night.  It was also noted that she 
sometimes spent all weekend in bed followed by days during 
which she would be up through the night.  In February 1998, 
she complained of problems with increased anxiety, and 
increased sleep difficulty; the following month, it was noted 
that her sleep had improved with a change in her Prozac dose.  
In January 1999, she complained that her sleep was often 
broken.  In February 2004, she complained of excessive 
sleeping.  She complained of poor sleep in June 2004.  

On the VA examination in June 2004, the veteran said she did 
not sleep well at night.  The examiner noted that sleep 
disorders were nonspecific and generally could not be 
attributable to any single cause, and she was therefore 
unable to give an opinion as to causation.  On the April 2005 
VA examination, the examiner noted sleep problems, possible 
due to medication or anxiety.  

In this case, the only sleep disturbances of record have been 
associated with the veteran's already service-connected 
psychiatric disorders, and, as such, are rated as part of the 
anxiety disorder and, now, bipolar disorder.  In this regard, 
"chronic sleep impairment" is one of the criteria for a 30 
percent rating, under the General Formula for rating mental 
disorders.  38 C.F.R. § 4.130, Codes 9201-9435.  Thus, the 
problem is already included as part of the service-connected 
disability picture.  It is not listed as a disability, 
because it is a symptom of her already service-connected 
psychiatric disorders.  It cannot again be rated under a 
different diagnostic code.  See 38 C.F.R. § 4.14.  

There is no medical evidence of a sleep disorder as an 
undiagnosed illness; as noted, the sleep problems are part of 
the service-connected psychiatric disorder.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for a sleep disorder, as a separate 
disability or undiagnosed illness.  Therefore, the benefit-
of-the-doubt does not apply, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for bipolar disorder is granted.

Service connection for a neurological disorder of the right 
leg is denied.

Service connection for a sleep disorder is denied.




REMAND

Skin Disorder

The veteran claims service connection for a skin condition.  
However, there appear to be at least two distinct skin 
conditions which have been addressed in the appeal.  First is 
a condition involving the scalp, diagnosed as seborrheic 
dermatitis.  Service medical records dated from January to 
April 1994 show scalp irritation and scaling, diagnosed as 
seborrheic dermatitis, and xerosis (abnormally dry skin).  VA 
records dated in April 2004, January 2005, and July 2005 also 
show seborrheic dermatitis as well.  In view of the time 
between the documented incidents, an examination must be 
conducted to ascertain whether the recent seborrheic 
dermatitis is related to the condition in service 10 years 
earlier.  

Next, she has had at various times one or more skin 
conditions involving her trunk.  Although not shown in 
service, on a VA examination in November 1994 (about a month 
after service), brown pigmented macular lesions between and 
under the veteran's breasts were noted on examination, which 
the veteran said had been present since the birth of her son; 
however, no diagnosis was provided.  After that there were a 
very few isolated complaints of short term skin conditions.  
On an April 2004 dermatology clinic consult, she complained 
of a rash on the abdomen and breasts for 10 years.  On that 
and a VA examination in June 2004, the diagnoses were guttate 
psoriasis vs nummular eczema vs pityriasis lichenoides.  
While the VA examination in June 2004 determined this 
condition was likely exacerbated by Lithium, a VA examination 
in March 2005 concluded that she did not have a skin 
condition secondary to medication used to treat her service-
connected disabilities.      

There is also evidence of her treatment by a private 
dermatologist, at least from 2003.  In November 2006, she 
submitted an authorization for the release of records from 
her private dermatologist; these records must be obtained, 
although all records should be obtained, rather than just the 
October 2006 record referred to in the authorization.  This 
is because of the uncertainty of the VA diagnoses to date, as 
well as the 2003 indication that she had psoriasis (not 
elsewhere confirmed) which this doctor stated could be due to 
Lithium.  If VA has these records, the veteran may be spared 
duplicate tests, or further delay until a condition is 
active.  

Abnormal Menses

The veteran claims service connection for abnormal menstrual 
periods, on the basis of direct service incurrence; as 
secondary to medication used to treat service-connected 
anxiety disorder; and as an undiagnosed illness.  Service 
medical records do not show any complaints of abnormal 
menses.  A private evaluation of November 1992 (during 
service) noted that she was on birth control pills and so her 
periods were regular.  Later, she began using Depo-Provera, 
and records of her gynecology evaluations in connection with 
the administration of this medication did not show any 
abnormal periods.  However, on her separation examination in 
August 1994, she answered yes to the question of whether she 
had ever "had a change in menstrual pattern."  The examiner 
did not follow up on that history at the time, however.  

However, after service, in June 1998, a gynecology record 
noted that she had no complaints regarding her period and 
examination was normal.  In July 1998, she was found to have 
iron-deficiency anemia.  It was noted that she had no history 
of menorrhagia but that she had heavy menstrual loss.  Her 
anemia was thought to be due to heavy periods and frequent 
blood donations.  Subsequent records show that the veteran 
experienced regular periods which were heavy with some 
clotting and cramping.  In September 2003, she was prescribed 
birth control pills due to heavy periods.  

On a VA gynecology examination in March 2005, it was 
concluded that her menses problems were not secondary to 
certain medications prescribed for anxiety reaction.  
However, this examination also noted that the abnormal 
periods were present since the birth of her child, which was 
in May 1992, while she was on active duty.  In addition, the 
examiner stated that Depo-Provera results in irregular 
periods; as pointed out by the veteran, she took Depo-Provera 
in service.  

In view of this medical evidence, further development must be 
undertaken.  First, although service medical records do not 
show any menstrual abnormalities, not all of the service 
medical records are on file; there are no service medical 
records of record dated prior to October 1992.  However, 
according to her son's birth certificate, he was born at the 
Naval Hospital in San Diego in May 1992; clinical records of 
his birth should be obtained, as well as any other records of 
pre- or post-delivery care of the veteran which might be 
located at that facility.  

In addition, since the veteran's claim is also based on 
Persian Gulf service as an undiagnosed illness, the dates 
that the veteran was in the Southwest Theatre of Operations 
must be obtained from the service department.  

Thereafter, she must be afforded an examination, to determine 
whether she has menstrual abnormalities due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the dates and 
locations of the veteran's Southwest Asia 
service from the service department.

2.  Request the complete clinical records 
pertaining to the birth of the veteran's 
son on May 1, 1992, in the San Diego Naval 
Hospital, to include any outpatient 
records of pre- or post-natal care 
provided to the veteran.  

3.  Ask the veteran to provide the 
following:
*  Copies of any service medical records 
in her possession dated during the first 
two years of her active duty (i.e., 
through October 1992);
*  Authorization for the release of all 
dermatology records from Dr. Garrett 
showing treatment for any skin condition 
for which the veteran claims service 
connection (see expired authorization 
dated in November 2006 in claims file.)

4.  Thereafter, schedule the veteran for a 
VA dermatology examination by a physician 
(i.e., M.D. or D.O.), preferably with 
expertise in that area, to determine 
whether she has (1) seborrheic dermatitis 
related to seborrheic dermatitis shown in 
service between January and April 1994; 
and (2) a chronic skin disorder involving 
the trunk, which is related to service.  
As to the latter, the examiner should 
provide a diagnosis for any such skin 
disorder(s) currently present.  The 
examiner should state whether any current 
disorders were of service onset, or caused 
or aggravated by service-connected anxiety 
disorder or bipolar disorder (in 
particular, medication used to treat 
either condition).  The claims folder and 
a copy of this REMAND must be made 
available to the examiner for review.  All 
indicated studies should be conducted, and 
the results available to the examiner 
prior to his or her opinion.  

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

5.  Schedule the veteran for a VA 
gynecology examination by a physician 
(i.e., M.D. or D.O.), preferably with 
expertise in that area, first, to 
determine whether she has a current 
chronic abnormal menses disability that 
may be attributed to a known clinical 
diagnosis.  If so, the examiner should 
express an opinion as to whether such 
diagnosed menstrual abnormality had its 
onset during the veteran's period of 
active duty (from October 1990 to 
September 1994), to include as a result of 
the use of Depo-Provera during service.  

If a diagnosed illness is not present, the 
examiner should determine whether the 
veteran has objective indications of 
chronic menstrual abnormalities that by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis, but that 
nevertheless is a disability.  

The entire claims folder and a copy of 
this REMAND must be made available the 
physician.  Any indicated tests should be 
conducted, and the results reviewed prior 
to the final opinion.  It is essential 
that the physician provides a complete 
rationale for any opinion provided.  In 
would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims for service 
connection for a skin disorder and 
menstrual abnormalities, based on all 
claimed theories of entitlement, including 
as due to or aggravated by service-
connected anxiety and bipolar disorder, 
and (for menstrual abnormalities) as an 
undiagnosed illness based on service in 
the Persian Gulf War.  See 38 C.F.R. §§ 
3.310 and 3.317, respectively.  If the 
benefit sought remain denied, the veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


